Case 4:20-cr-00027-MFU Document 1-1 Filed 11/02/20 Page 1 of 2 Pageid#: 2




    Case
      Case
         1:13-cr-00435-TDS
            1:13-cr-00435-TDSDocument
                               Document
                                      263
                                        1 Filed 11/02/20
                                                11/25/13 Page 35
                                                              1 ofof258
Case 4:20-cr-00027-MFU Document 1-1 Filed 11/02/20 Page 2 of 2 Pageid#: 3




    Case
      Case
         1:13-cr-00435-TDS
            1:13-cr-00435-TDSDocument
                               Document
                                      263
                                        1 Filed 11/02/20
                                                11/25/13 Page 36
                                                              2 ofof258
